Citation Nr: 0735502	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-19 256	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for residuals of an 
excision of a pilonidal cyst.

3.  Entitlement to service connection for residuals of a 
stress fracture of the right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 2001 to July 
2004. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The veteran submitted additional evidence since the most 
recent supplemental statement of the case (SSOC), and she did 
not waive her right to have the RO initially consider this 
evidence.  Since, however, none of these records pertains to 
her claims currently at issue on appeal, the Board does not 
have to remand this case to have the RO consider these 
records in the first instance.  38 C.F.R. §§ 19.31, 20.800. 
20.1304(c) (2007).


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability regarding the veteran's chest - 
including to account for her complaints of pain.

2.  The veteran had a pilonidal cyst removed while on active 
duty in the military, with no residual scar or cyst currently 
shown.

3.  The veteran sustained a stress fracture of her right 
femur while on active duty, which fully healed with no 
current residual disability shown.




CONCLUSIONS OF LAW

1.  A disability involving chest pain was not incurred in or 
aggravated by service.  38 U.S.C.A. §1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2007).

2.  Residuals of an excision of a pilonidal cyst were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2005); 38 C.F.R. § 3.303 (2007).

3.  Residuals of a stress fracture of the right femur were 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for chest pain, 
residuals of an excision of a pilonidal cyst, and residuals 
of a stress fracture of the right femur.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate review.  
The Board will then address the issues on their merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, 
a September 2004 letter from the RO:  (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate her claims; (2) informed her 
about the information and evidence that VA will seek to 
provide; (3) informed her about the information and evidence 
she is expected to provide; and (4) requested that she 
provide any evidence in her possession pertaining to her 
claims, or something to the effect that she should "give us 
everything you've got pertaining to your claim[s]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, VA has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)



If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of her appeal, she clearly has actual knowledge of the 
evidence she is required to submit; and (2) based on her 
contentions as well as the communications provided to her by 
VA, it is reasonable to expect she understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and her 
representative.  The veteran was also afforded a general 
medical examination in November 2004 to determine whether she 
suffers from a disability manifested by chest pain or has 
residuals of an excision of a pilonidal cyst and stress 
fracture of her right femur.  Since, however, as will be 
explained, the examiner determined that no current disability 
exists with respect to each of these claimed disabilities, no 
additional medical development is required.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board has considered the veteran's argument that, because 
the examiner did not review the claims file, the VA 
examination is inadequate and that an additional examination 
is warranted.  The Board disagrees.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  However, since the Board is denying 
each of the veteran's claims based on the lack of a current 
disability, a review of the claims file would provide no 
additional benefit to the veteran.  In other words, VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  The VA examiner was fully 
capable of determining there is no current disability without 
reviewing the claims file, because this determination was 
based on his current (contemporaneous) clinical findings 
during that medical evaluation, whereas the information in 
the claims file more concerns the veteran's medical history.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.  
See VAOPGCPREC 20-95 (July 14, 1995) (indicating review of 
the service medical records (SMRs) is not always required; a 
VA examiner must review a claimant's prior medical records 
only when needed to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases, like arthritis, will be presumed to have 
been incurred in service if manifest to a compensable degree 
of at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp 
2005); 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A.  Chest Pain

In August 2004, the veteran filed a claim for service 
connection for "chest pain (no heart)."  It thus appears 
that the veteran's claim involves non-cardiac chest pain.  
However, the claims file contains no medical evidence of a 
current disability, either cardiac or musculoskeletal, to 
account for her complaints of pain.  Thus, the claim must be 
denied.  

The veteran's service medical records show that she was seen 
on one occasion in May 2004 for a three-week history of chest 
pain with deep breathing and movement; however, chest X-rays 
were negative.  In fact, none of the veteran's service 
medical records make any reference to a disability involving 
chest pain.  

The November 2004 VA examination report also makes no 
reference to a disability manifested by chest pain.  A 
physical examination at that time revealed no cardiovascular 
or respiratory disability.  An electrocardiogram was normal 
except for premature supraventricular complexes.  In the 
absence of objective findings pertaining to the veteran's 
chest, no diagnosis was provided.  In short, the veteran's 
complaints of chest pain have not been attributed to an 
underlying disability. 

In Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the 
Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  In the absence of an identifiable 
disability to account for the veteran's complaint of chest 
pain, the service and post-service medical records provide 
highly probative evidence against the veteran's claim. 

In the absence of a current disability, the claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

B.  Pilonidal Cyst

The veteran's service medical records show that she had a 
pilonidal cyst removed in March 2003 while on active duty.  
She is now seeking service connection for residuals of that 
procedure.  This claim also fails, however, as there is 
simply no medical evidence of a residual disability due to 
the excision of her pilonidal cyst. 

The service medical records show that the wound from the 
excision healed without complication.  Thus, no residual 
disability was identified during service.  The lack of a 
current disability is also reflected in the November 2004 VA 
examination report, which makes no reference to a painful 
scar at the location of the excision and notes that the 
coccyx is normal.  

Thus, in the absence of medical evidence showing that the 
veteran has a current residual disability from the excision 
of her pilonidal cyst in service, her claim must be denied.  
See Degmetich and Brammer, both supra.

C.  Right Femur

The service medical records show that the veteran sustained a 
stress fracture to her right thigh in 2001.  She now seeks 
service connection for residuals of a stress fracture of the 
right femur.  However, since this injury healed with no 
residual disability shown, her claim must be denied.  

The November 2004 VA examination report contains no objective 
findings concerning the veteran's right thigh or hip.  X-rays 
of the pelvis, coccyx, right hip, and right femur revealed no 
fracture, no bony deformities, and no other abnormalities.  
Under the diagnoses section, the examiner noted: "Right 
femur stress fracture, old."  In addition to this report, X-
rays performed by the veteran's private physician in May 2005 
also revealed no bony or joint abnormalities of the pelvis 
and hips.  

In light of these findings, there is simply no medical 
evidence of a current disability involving the veteran's 
right femur.  In the absence of a current disability, her 
claim for service connection for residuals of a stress 
fracture of the right femur must be denied.  See Degmetich 
and Brammer, both supra.



D.  Conclusion

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  Unfortunately, the veteran's contentions in support 
of her claims are significantly outweighed by the objective 
medical evidence of record, which does not establish current 
underlying disabilities to account for her subjective 
complaints.  Barr v. Nicholson, 21 Vet. App. 303, 305  
(2007).  When, as here, the preponderance of the evidence is 
unfavorable, the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 3.102; Alemany v. Brown, 9Vet. App. 518, 519 
(1996).


ORDER

Service connection for chest pain is denied.

Service connection for residuals of an excision of a 
pilonidal cyst is denied.

Service connection for residuals of a stress fracture of the 
right femur is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


